Title: To Benjamin Franklin from Louis-Julien Garos, 20 January 1783
From: Garos, Louis-Julien
To: Franklin, Benjamin


Monseigneurà fontenay Le comte Le 20. Janvier 1783.
Quil me Soit permis d’implorer votre protection pour un particulier françois d’origine Résidant depuis très Long-tems à philadelphie. Je vais, Monseigneur, vous mettre Sous les yeux les faits tels quils Se Sont passés, afin que vous puissiez Juger Si ce particulier peut tirer de la position où Il Se trouve tous les avantages quil paroit S’en promettre. Voicy ce dont Il S’agit.
Le Sr. françois Geay originaire des Environs de cette ville, Servoit Il y a plus de quarante ans dans les troupes de france, Il y Etoit Encore En 1743, car au mois de Juin de la même année Il fut Blessé dangéreusement à la Bataille d’ettingen. Fatigué du Service, Il déserta. Il le fit même, Si Je ne me trompe avec armes Et Bagage. Il passa En hollande, L’à Il S’embarqua Et fut fixer Son Sejour à philadelphie, où Il a toujours Résidé depuis. Il S’y Est même marié. Il ne luy Reste plus icy qu’une Soeur. Tous Ses autres freres Sont morts depuis Son passage à L’amerique. Ces morts Successives ont ouvert differentes Successions aux quelles aujourdhuy comme ainé Il auroit la meilleure part. Sa Soeur S’est mise En possession de la totalité de ces Successions, quoyquelle ne veuille point, Monseigneur, l’en priver S’il y a droit. Elle veut cependant Etre assurée avant de luy En faire l’abandon, Sil Est fondé à les Reclamer ou non. C’est moy, Monseigneur, qui ay Instruit le dit Sr. Geay des Evénemens arrivés dans Sa famille. Il m’a fait passer Ses pouvoirs, pour que j’eusse à toucher pour luy les portions qui pouvoient luy Revenir. Je les ay demandées, mais on m’objecte quil Est inhabile à Succeder En france au moyen de Sa désertion Et de ce quil n’a pas profité des differentes amnisties quil a plû aux Roix d’accorder.
Comme je ne veux point que Mr. Geay puisse me Reprocher de n’avoir pas Repondu autant quil Etoit En moy à Sa confiance, les difficultés qui S’elevent En ce moment à Son Egard, m’ont fait prendre la liberté, Monseigneur, de vous adresser celle cy, pour Vous Supplier, En cas que vous Jugiez que la désertion du Sr. Geay le Rend Inhabile à Succéder En france, D’employer vos Bons offices auprès du gouvernement pour obtenir Son pardon, Et luy procurer les moyens de Rentrer En possession des héritages, qui, Sans Cette Raison, luy Sont Incontestablement acquis par les Loix de la nature.
Je ne vous terrai pas, Monseigneur, que Monsieur Livingston m’a fait L’honneur de Répondre à une lettre que J’avois adressée à Nos Seigneurs du congrès à ce Sujet. Il a Eû la complaisance de Menvoyer L’art. 13. du traité d’alliance fait Entre la france Et les Etats unis de L’amerique. Cet article a bien quelque Relation à la question que J’ay L’honneur de vous proposer, mais Il ne l’a decide pas. Il Est même En quelque Sorte contraire à la prétention de Mr. Geay, car Il y Est dit à la fin: Mais Est convenû En même tems que Son contenû n’apportera nulle atteinte aux loix promulguées En france contre les Emigrations où qui pouront Etre promulguées dans la Suite, les quelles demeureront dans toute Leur force Et vigueur.
Deignez, Monseigneur, donner quelque attention, à ceque Je prens La liberté de vous marquer. C’est la grace que vous demande au nom du Sr. Geay, celuy qui à L’honneur d’etre avec un très profond Respect Monseigneur Votre très humble Et très obeissant Serviteur
GarosConseiller du Roy Elû à fontenay le comte
 
Notation: Garos, 20 Janvr. 1783.
